Exhibit 99.1 Genpact Reports Results for the Second Quarter of 2016 Revenues of $631 Million, Up 3% (~5% on a constant currency basis)1 Global Client BPO Revenues of $425 Million, Up 9% (~10% on a constant currency basis) Diluted EPS of $0.31, Up 8%; Adjusted Diluted EPS of $0.36,2 Up 10% NEW YORK, August 3, 2016 — Genpact Limited (NYSE: G), a global leader in digitally-powered business process management and services, today announced financial results for the second quarter ended June 30, 2016. Key Financial Results – Second Quarter 2016 • Total revenue was $630.5 million, up 3% year over year (up ~5% on a constant currency basis). • Income from operations was $79.9 million, down 11% year over year, with an income from operations margin of 12.7%; and adjusted income from operations was $94.2 million, down 6% year over year, with an adjusted income from operations margin of 14.9%.3 • Diluted earnings per share were $0.31, up 8% year over year, and adjusted diluted earnings per share were $0.36, up 10% year over year. • Genpact repurchased approximately 2.0 million of its common shares during the quarter at an average price of $27.27 per share for a total of approximately $53 million under its $500 million share repurchase program. Since the inception of this program in February 2015, Genpact has repurchased 13.2 million of its common shares at an average price of $23.77 per share for a total of approximately $313 million. “Genpact delivered steady second quarter results in an uncertain macro environment.Our Global Client BPO business continued to deliver strong performance driven by our highly differentiated Lean DigitalSM transformative engagements, that bring together our consulting, digital and analytics practices with our deep domain expertise,”saidN.V. “Tiger” Tyagarajan, Genpact’s president and CEO.“Challenging business conditions in the investment banking and healthcare industries have led to cuts in discretionary IT spending that weighed upon our Global Client IT revenue in the second quarter and will impact our top line outlook for the full year.With our unique positioning in the industry evidenced by increasing Lean DigitalSM-driven transformative engagements in our pipeline,we continue to remain highly confident in our long-term growth trajectory.” Revenue Details – Second Quarter 2016 • Revenue from Global Clients was $521 million, up 5% year over year (up ~7% on a constant currency basis), representing approximately 83% of total revenues. • Revenue from GE was $109 million, down 5% year over year, representing approximately 17% of total revenues. • Total BPO revenue was $508 million, up 6% year over year, representing approximately 81% of total revenues. 1 Revenue growth on a constant currency basis is a non-GAAP measure and is calculated by restating current-period activity using the prior fiscal period’s foreign currency exchange rates adjusted for hedging gains/losses in such period. 2 Adjusted diluted earnings per share is a non-GAAP measure. A reconciliation of GAAP diluted earnings per share and adjusted diluted earnings per share is attached to this release. 3 Adjusted income from operations and adjusted income from operations margin are non-GAAP measures. A reconciliation of GAAP income from operations and adjusted income from operations and a reconciliation of GAAP income from operations margin and adjusted income from operations margin are attached to this release. • Global Client BPO revenue was $425 million, up 9% year over year (up ~10% on a constant currency basis). • GE BPO revenue was $84 million, down 7% year over year. • Total IT revenue was $122 million, down 5% year over year, representing approximately 19% of total revenues. • Global Client IT revenue was $97 million, down 7% year over year. • GE IT revenue was $26 million, up 5% year over year. During the six months ended June 30, 2016, GE divested certain businesses that Genpact continues to serve. Historically, we have reclassified revenues from these divested GE businesses as Global Client revenues in each fiscal quarter beginning on the date of divestiture. However, beginning with 2016, we will reclassify such revenue as Global Client revenue only at the end of each fiscal year. We believe that this change will allow us to provide a more consistent view of the trends underlying our Global Client and GE businesses. If we had reclassified the revenue from such GE-divested businesses during the second quarter, Global Client revenues for the quarter ended June 30, 2016 would have been $535 million and GE revenues would have been $96 million. Cash Flow from Operations • Cash from operations was $91 million in the second quarter of 2016, up 1% from $90 million in the second quarter of 2015. Other Metrics as of June 30, 2016 • For the 12-month period ended June 30, 2016, the number of our client relationships generating annual revenue over $5 million increased to 104 from 102 as of June 30, 2015. This includes client relationships generating more than $15 million in annual revenue increasing to 34 from 31 and client relationships generating more than $25 million in annual revenue remaining constant at 17. • Genpact's employee attrition rate for the quarter was approximately 26%, measured from the first day of employment, down from 29% for the same period in 2015. 2016 Outlook Genpact now expects: • Total revenue for 2016 to be $2.59 to $2.62 billion (including an assumed adverse foreign exchange impact of $41 million, almost all of which is reflected in Global Client revenue), which represents a growth range of 5% to 6%, or 7% to 8% on a constant currency basis; • Global Client revenue growth to be in the range of 8% to 9%, or 10% to 11% on a constant currency basis; • Adjusted income from operations margin of approximately 15.5%;4 and • Adjusted diluted EPS of $1.40 to $1.42.5 4 Adjusted income from operations margin is a non-GAAP measure. A reconciliation of the outlook for GAAP income from operations margin and adjusted income from operations margin is attached to this release. 5 Adjusted diluted earnings per share is a non-GAAP measure.A reconciliation of the outlook for GAAP diluted earnings per share and adjusted diluted earnings per share is attached to this release. Conference Call to Discuss Financial Results Genpact’s management will host an hour-long conference call beginning at 4:30 p.m. ET on August 3, 2016 to discuss the company’s performance for the second quarter of 2016. To participate, callers can dial +1 (877) 654-0173 from within the U.S. or +1 (281) 973-6289 from any other country. Thereafter, callers will be prompted to enter the participant code, 47200607. A live webcast of the call including slides with our comments will also be made available on the Genpact Investor Relations website at http://investors.genpact.com. For those who cannot participate in the call, a replay and podcast will be available on the Genpact website after the end of the call. A transcript of the call as well as the presentation slides will also be made available on the website. About Genpact Genpact (NYSE: G) stands for “generating business impact.” We are a global leader in digitally-powered business process management and services. We architect the Lean DigitalSM enterprise through our patented Smart Enterprise Processes (SEPSM) framework that reimagines our clients’ operating models end-to-end, including the middle and back offices.This creates Intelligent OperationsSM that we help design, transform, and run.The impact on our clients is a high return on transformation investments through growth, efficiency, and business agility. For two decades, first as a General Electric division and later as an independent company, we have been passionately serving our clients. Today, we generate impact for a few hundred strategic clients, including approximately one-fifth of the Fortune Global 500, and have grown to over 75,000 people in 25 countries, with key offices in New York City. The resulting business process and industry domain expertise and experience running complex operations are a unique heritage and focus that help us drive the best choices across technology, analytics, and organizational design. For additional information, visit www.genpact.com.
